 1

 2

 3

 4
 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE
10 J. MICHAEL CAPLOW,
                                                         No.: 18-cv-01643-RSM
11                          Plaintiff,
12         v.                                            ORDER GRANTING STIPULATED
                                                         MOTION TO EXTEND ORDER SETTING
13 ZIMMER US, INC.; ZIMMER-BIOMET                        TRIAL DATE AND RELATED DATES
   HOLDINGS, INC.; ZIMMER, INC.; and
14 ZIMMER SURGICAL, INC.,

15                          Defendants.
16

17              This matter comes before the Court on the Parties’ Joint Motion to Extend Order Setting
18   Trial Date and Related Dates. Dkt. #22. It is hereby ORDERED that the motion is GRANTED.
19   The deadlines set forth in the Order Setting Trial Date and Related Dates (Dkt. #11) are hereby
20   amended for good cause shown. The new deadlines to govern this case are as follows:
21          Rule 26 Expert Disclosure                       March 16, 2020
22          Deadline for filing motions related to          April 14, 2020
                   discovery.
23

24          Deadline to complete discovery                  May 15, 2020

25          Deadline to file dispositive motions            June 15, 2020

26          Deadline to file motions in limine              August 14, 2020
     ORDER GRANTING STIPULATED MOTION TO EXTEND ORDER                   Page 1
     SETTING TRIAL DATE AND RELATED DATES
     (Case No. 2:18-cv-01643-RSM)
                                                     1
 1

 2         Trial briefs, proposed voir dire             September 9, 2020
                   questions, jury instructions,
 3                 neutral statement of the case,
                   and trial exhibits due:
 4
 5         Trial Date                                   September 14, 2020

 6
          Dated this 5th day of December 2019.
 7

 8                                               A
                                                 RICARDO S. MARTINEZ
 9                                               CHIEF UNITED STATES DISTRICT JUDGE
10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER GRANTING STIPULATED MOTION TO EXTEND ORDER              Page 2
     SETTING TRIAL DATE AND RELATED DATES
     (Case No. 2:18-cv-01643-RSM)
                                                    2
